United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3235
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Derick James Mack

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: April 27, 2015
                                Filed: May 11, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      A jury found Derick James Mack guilty of two counts of being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and the
district court1 sentenced him to concurrent terms of 120 months in prison and 3 years
of supervised release. Mack appeals, and his counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging pretrial rulings and Mack’s sentence
on procedural and substantive grounds. For the reasons that follow, we affirm.

       First, we agree with the district court that the issuance of both search warrants
in this case was supported by probable cause, see United States v. Dukes, 758 F.3d
932, 936–37 (8th Cir. 2014), and we find no abuse of discretion in the denial of an
evidentiary hearing, see United States v. Lucca, 377 F.3d 927, 931 (8th Cir. 2004).
We also find the district court was correct in denying Mack’s motions to dismiss,
because there was no showing of prosecutorial misconduct, improper charges, a
restoration of civil rights, or a violation of Mack’s right to a speedy trial. See United
States v. Adejumo, 772 F.3d 513, 521–22 (8th Cir. 2014), cert. denied, 2015 WL
1164389 (2015); United States v. Darden, 688 F.3d 382, 387 (8th Cir. 2012); United
States v. Sonczalla, 561 F.3d 842, 844 (8th Cir. 2009).

       As for Mack’s sentence, upon de novo review of the district court’s application
of the Guidelines, and clear-error review of its findings of fact, see United States v.
Betts, 509 F.3d 441, 445 (8th Cir. 2007), we find no error in the district court’s
enhancement of Mack’s offense level for his possession of three firearms, his
possession of a stolen firearm, and his possession of the firearms in connection with
another felony offense. See United States v. Vega, 720 F.3d 1002, 1003 (8th Cir.
2013); United States v. Mahone, 688 F.3d 907, 909–10 (8th Cir. 2012). We also find
no abuse of discretion in the district court’s decision to vary upward based on the
court’s articulated reasons. See United States v. Hentges, 779 F.3d 820, 822–23 (8th
Cir. 2015).




      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
       Finally, after conducting independent review under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of
the district court, we deny Mack’s motion for appointment of new counsel, and we
grant counsel’s motion to withdraw, subject to counsel informing Mack about
procedures for seeking rehearing or filing a petition for certiorari.
                         ______________________________




                                       -3-